PER CURIAM.
Marquis Cortez Hilson (defendant) appeals the trial court’s order summarily denying his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. He raised seven claims in his motion. For the reasons set forth below, we reverse as to claims 1, 2, and 5. We affirm as to all other claims.
The defendant was found guilty of first-degree premeditated murder and sentenced to a term of life imprisonment. In claims 1, 2, and 5, the defendant alleged that his trial counsel was ineffective for advising him not to testify, for failing to prepare him to testify, for failing to present his testimony, and for failing to properly present a defense of self-defense. The State properly concedes that claims 1, 2, and 5 should be remanded to the trial court for an evidentiary hearing, since the defendant’s motion sufficiently alleges facts to establish a prima facie case under the test established in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 *848L.Ed.2d 674 (1984). As to all other claims, we affirm.
AFFIRMED in part; REVERSED in part; REMANDED.
TORPY, C.J., PALMER and COHEN, JJ., concur.